RESOLUCIÓN
Atendida la solicitud de certiorari y la moción en auxilio de jurisdicción presentadas en este caso, el Tribunal le concede a la parte recurrida hasta el lunes 3 de mayo de 1999 a las 5:00 p.m. para que muestre causa, si alguna tuviere, por la cual no se deba revocar la resolución recurrida.

Se ordena la paralización de los procedimientos en el Tribunal de Primera Instancia, Sala de San Juan, hasta que otra cosa disponga este Tribunal.

Lo acordó el Tribunal y certifica la Secretaria del Tribu*196nal Supremo. El Juez Asociado Señor Negrón García disiente y proveería no ha lugar en esta etapa de los procedimientos. El Juez Asociado Señor Rebollo López emi-tió un voto concurrente, al cual se unen el Juez Asociado Señor Hernández Denton y el Juez Asociado Señor Fuster Berlingeri.
— O —